Citation Nr: 1131059	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  07-32 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a lung disorder, including asbestosis. 

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to service connection for tinnitus. 

4.  Entitlement to service connection for residuals of a cyst behind the left ear. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Donna D. Ebaugh

INTRODUCTION

The Veteran served on active duty from May 1966 to January 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the RO in Montgomery, Alabama. 

The issues of entitlement to service connection for bilateral hearing loss, tinnitus, and residuals of a cyst behind the left ear are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence of record does not support a current diagnosis of asbestosis or other lung or breathing disorder. 


CONCLUSION OF LAW

A lung disorder, including asbestosis, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Regarding the issue of service connection for a lung disorder, including asbestosis, a letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in June 2005, prior to the initial RO decision that is the subject of this appeal.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  

Next, VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

In compliance with its duty to assist, the RO associated the Veteran's service treatment records, service personnel records, and private treatment records with the claims file.  The Board acknowledges that VA has not made specific inquiries regarding whether the Veteran was exposed to asbestos in service.  However, as he has not shown evidence of a current lung or breathing disability including asbestosis, the question of his exposure is essentially moot.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.    

The Board acknowledges that the Veteran did not undergo a VA examination for a lung disorder, including asbestosis.  In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  

With respect to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that a VA examination for a lung disorder, including asbestosis, is not warranted as the Veteran's claim does not meet the first prong of the McLendon test.  Specifically, the competent evidence does not support a current diagnosis of a lung disorder, nor even complaints of persistent symptomatology.  Therefore, a remand for a VA examination would unduly delay resolution.  

As explained below, any statement as to continuity of symptomatology regarding a lung disorder is found to lack credibility given the overall lack of complaints of symptomatology.  In addition, the Board finds that the medical evidence of record is sufficient to make a decision on the claim.  Therefore, remand for a VA examination is not warranted.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

In the present case, the Veteran claims service connection for a lung disorder, including asbestosis.  Specifically, he claims that he was exposed to asbestos laden air while serving aboard a naval vessel.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b) (2010).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2010).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2010).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

In the present case, Shedden element (1) is not met as there is no current disability.  A review of the record reveals no diagnosis of asbestosis or any other lung disorder, nor even persistent complaints of lung symptomatology.  The Board has reviewed the private treatment records and notes that a lung disorder is not discussed at all in the private treatment records.  Also, and equal importance, the Veteran has not identified any other treatment records that would show complaints of, or treatment for, lung symptomatology. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).

The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Veteran's claim was filed in May 2005.  However, as discussed herein, a clinical diagnosis of a pulmonary disorder, including asbestosis was not of record at that time (resolved or unresolved) nor at any time subsequently since the claim has been pending.  

Rather, the Veteran's claim rests on the assertion that he was exposed to asbestos in service, and that that exposure, in and of itself, warrants a grant of service.  The term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1 (2010).  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  A symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Mere exposure to asbestosis, which the Board does not concede, does establish the presence of a disability.

The Board has considered the Veteran's claim that he has a current lung disability, which he identifies as asbestosis.  The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet.App. 303, 307 (2007).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.).

In this case, the Veteran is competent to report symptoms that require only personal knowledge as they come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, as noted, the Veteran has not identified any breathing difficulties or other lung symptomatology other than to file a claim indicating that he should be service connected because he believes he was exposed to asbestos in service.  Indeed, although the Veteran is competent to report symptoms of breathing difficulties, which he has not stated, he is not competent to diagnose a particular lung disorder.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  

The evidence simply does not support a finding that the Veteran is competent to identify a medical condition involving the lungs, nor has he reported a contemporaneous diagnosis.  No chronic lung disorder has been diagnosed nor documented during the appeals period.  Therefore, he is not competent to diagnose a disorder related to exposure to asbestos in service. 

Again, the Veteran has not described any particular symptoms related to a lung condition.  In fact, he has not described any current symptomatology other than to say he believes he should be service-connected for asbestosis and a lung condition.  He has not offered any details regarding his lung condition or its symptoms.  The private treatment records relate to other issues on appeal, not asbestosis or a lung condition.  Even if the Veteran complained of symptoms manifested by difficulty breathing, his complaints would amount to nothing more than pain, which is not a disability for which service connection may be granted.  See Sanchez-Benitez, 259 F.3d 1356 (Fed. Cir. 2001).  



The Board has also considered that asbestosis may have a latent period of 10 to 45 years.  See M21-MR, Part IV.ii.2.C.9 (Dec. 13, 2005).  Importantly however, as noted above, the evidence of record does not support a current diagnosis of asbestosis or any other lung disorder.  

As the competent evidence of record does not demonstrate a current disability, the claim must be denied.  At this time, there is no competent evidence that the Veteran has a lung disorder, including asbestosis, nor that he had any such disorder at any time while the claim has been on appeal.  Based on the foregoing, the claim for service connection must be denied. 


ORDER

Service connection for a lung disorder, including asbestosis, is denied. 


REMAND

Regarding the claims for service connection for bilateral hearing loss, tinnitus, and residuals of a cyst behind the Veteran's left ear, a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

Regarding hearing loss and tinnitus, the Veteran has claimed service connection for tinnitus based on his exposure to noise in service.  His DD-214 indicates that he served on a ship and received a Vietnam Service Medal with four bronze stars.  The Veteran has also offered statements that his military occupational specialty required work in the engine room on the ship.  He further reported that he was in close proximity to heavy artillery and cannon fire, all without hearing protection.   

The Veteran submitted the report of an October 2007 private audiological examination in support of his appeal.  At that time, the Veteran reported that he had been exposed to noise during service.  He also reported continuous hearing loss symptoms since service.  The October 2007 private audiologist diagnosed tinnitus and opined that the Veteran's tinnitus was "probably at least partly" related to his noise exposure in service.  The private examiner also found that he had mild hearing loss that was worse than expected for his age and that the hearing loss may be, at least in part, related to service.  The examiner's opinions regarding a possible relationship of tinnitus and hearing loss to service, were tenuous at best and not based on any rationale.  

Further, the October 2007 private audiologist's report also included a partially interpreted audiogram but did not indicate the specific frequency and decibel levels concerning the Veteran's hearing loss.  Specifically, the private examiner indicated that the Veteran's hearing loss dropped down to "about 70 decibels" at 4,000, 6,000, and 8,000 Hz in both ears.  In order to warrant service connection for hearing loss, the degree of hearing loss must meet the specific requirements defined by 38 C.F.R. § 3.385 (2010).  As the October 2007 audiogram results are pertinent to the Veteran's claim - indeed, they may show that the Veteran has a current diagnosis of bilateral hearing loss as prescribed by 38 C.F.R. § 3.385 - interpretation of the audiogram should be obtained.  Therefore, upon receipt of the proper authorization and consent form, the private audiologist should be contacted to interpret the October 2007 audiogram and provide specific decibel ratings for the frequencies tested.  

In light of the possibility that the Veteran may have current disabilities of bilateral hearing loss and tinnitus that are related to service and his exposure to noise in service, the Veteran should be afforded a VA examination.  Further, the Board finds that a VA examination is required under McLendon v. Nicholson, 20 Vet. App. 79 (2006) to determine whether any current hearing loss or tinnitus is causally related to active service.

The VA examiner's opinion should consider the October 2007 private audiologist's examination report and the Veteran's statements of continuity of symptomatology since service. 

Regarding residuals of a cyst removal from behind the Veteran's ear, the Veteran should be afforded an examination.  Service treatment records indicate a diagnosis of a growth behind his ear in April 1969.  He claims that since service, a cyst was removed from behind his ear. The Board finds that the Veteran is competent to report that he underwent a procedure and had a cyst removed from behind his ear, as his observation comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In light of the possibility that the Veteran may have a current disability of residuals related to the removal of a cyst behind his ear (to include a scar) and there is evidence of a growth behind his ear diagnosed in service, the Veteran should be afforded a VA examination under McLendon, 20 Vet. App. at 79, to determine whether any current residuals from the removal of a cyst behind the Veteran's ear are causally related to active service.

The RO/AMC must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2010).  

Accordingly, the case is REMANDED for the following action:

1. Upon receipt of the appropriate authorization and consent form, seek clarification from the October 2007 private audiologist regarding interpretation of the audiogram.  

2. Upon receipt of the interpreted audiogram, afford the Veteran an audiological examination to determine the nature, extent, onset and etiology of any current bilateral hearing loss disorder.  The claims folder should be made available to and reviewed by the examiner and such review should be noted in the examination report.  All indicated studies should be performed and all findings should be reported in detail.  

The examiner should render an opinion as to the nature of any current hearing loss disorder, including tinnitus, and whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed hearing loss disorder and/or tinnitus had its onset in or is otherwise etiologically related to service.  A discussion of the Veteran's in-service noise exposure is necessary.  The examiner must address the Veteran's report of continuity of symptomatology since service. 

The rationale for all opinions expressed should be provided in a legible report.  If the examiner cannot provide a requested opinion without resorting to mere speculation such should be stated with supporting rationale.
 
3. Afford the Veteran the appropriate examination to determine the nature, extent, onset and etiology of any current residuals related to removal of a cyst behind the Veteran's ear.  The claims folder should be made available to and reviewed by the examiner and such review should be noted in the examination report.  All indicated studies should be performed and all findings should be reported in detail.  

The examiner should render an opinion as to the nature of any current residuals of a growth behind the Veteran's ear including a scar.  If such a residual is identified, the examiner must state whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed residuals of a growth behind the Veteran's ear had its onset in or is otherwise etiologically related to service, to include the surgical removal of the cyst.  The examiner must address the Veteran's report of continuity of symptomatology since service. 

The rationale for all opinions expressed should be provided in a legible report.   If the examiner cannot provide a requested opinion without resorting to mere speculation such should be stated with supporting rationale.

4. The RO/AMC must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2010).  

5. Thereafter, the RO should re-adjudicate the issues on appeal.  If any benefit sought remains denied, the Veteran and the representative should be provided with a supplemental statement of the case (SSOC).  

The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issues, as well as a summary of the evidence received since the issuance of the last SSOC.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


